DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The office action is being examined in response to the application filed by the applicant on February 20, 2019.
Claims 21-40 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.

Information Disclosure Statement
        The information disclosure statement (IDS) submitted on February 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 Claims 21, 28 and 35 are objected to because of the following informalities:  contains a grammatical error "creating" and should be corrected to “creation of a configuration” in accordance to MPEP 608.01(m) and/or 37 CFR 1.75(i).  Appropriate correction is required.



Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 - 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 28 is being used as the most representative of the independent claims set 21, 28 and 35. Step 1: the claimed invention falls under statutory categories of a process, a machine and an article of manufacture. However, Step 2A Prong 1: because the claims recites a process, a machine and an article of manufacture to …accessing user interface field preferences and requirements of a second organization, the second organization field preferences and requirements categorized as non-catalogue user interface parameters at the first organization; …creating a configuration data record for a non-catalogue user interface accessible by an end-user of the first organization, the end-user…; accessing the created configuration data record…; and rendering the instantiation of the non-catalogue user interface by populating the non- catalogue user interface...

These limitations, describe a process, a machine and an article of manufacture for customizing a user interface with forms and categorize catalogue and non-catalogue items or objects (such as domestic travel forms or material/product/service items not readily available in a fixed list of business items or that can be unique for a certain organization) to update a procurement system via supplier relationship management applications (SRM). Thus, these limitations are a certain method of organizing human activity in the form of engaging in commercial or legal interactions to facilitate business relations by organizing business items or objects via a customizable user interface to manage procurement requests between suppliers and businesses, address their specific procurement needs, and improve business relations. As disclosed in the specification, this invention allows a user interface to configure a form that is displayed and received as modified configuration data in response to user input corresponding to the configuring options to modify a form. Thus, it represents a certain method of organizing human activities by organizing and automating business information into customizable forms by adding new field forms to update a business system.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of a computer memory; a processor; user interface individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

 As for dependent claims 22, 29 and 36, it recites the additional element of a code editor and configuring fields which is merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(g)) and this additional element does not integrate the abstract idea into a 

Step 2B: For claims 21, 28 and 35, these claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As indicated in Step 2A Prong 2, the additional elements in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h) are being determined as being well-understood, routine, conventional activity in the field. The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 22-27, 29-34 and 36 - 40, these cover or fall under the same abstract idea of a certain method of organizing human activity. They describe additional limitations steps of:
Claims 22-24, 29-31 and 36-38: further describes the abstract idea of the user interface from the procurement system and its customizable catalogue and non-catalogue items categories and its features.
Claims 25, 32 and 39 (directed to claims 22, 28 and 36): in response to user input corresponding to the configuring options to modify the non- catalogue form, receiving and saving modified configuration data.
Claims 26, 33 and 39 (directed to claims 25, 32 and 36): changing the name of the non-catalogue form, changing the category of the non- catalogue form, adding new fields in the non-catalogue form, and changing existing fields of the non-catalogue form.
Claims 27, 34 and 40: further describes the abstract idea of the user interface from the procurement system and its customizable catalogue and non-catalogue items categories and its display.
Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


     Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over  Singh (U.S. Patent No. 8566193 B2) in further view of Lehr (U.S. Pub No. 20110154253 A1).
Regarding claims 21, 28 and 35: 
A computer system for form design and display, comprising: (claim 28)
Singh teaches:
a computer memory to store program code; and  (“memory 327 may also include business objects and any other appropriate data such as services, interfaces, VPN applications or services, firewall policies, a security or access log, print or other reporting files, HTML files or templates, data classes or object interfaces, child software applications or sub-systems, and others. Col 44 lines 1-6 ; Fig 3 (327))
a processor to execute the program code to perform operations comprising: (“Server 302 also includes processor 325. Processor 325 executes instructions and manipulates data to perform the operations of server 302” Col 44 lines 26-28; Fig 3 (325))
a configuring user of a first organization accessing user interface field preferences and requirements of a second organization, the second organization field preferences and requirements categorized as non-catalogue user interface parameters at the first organization; (“By comparison, to map onto the different industry standards, the interfaces derived using methods and systems consistent with the subject matter described herein include most of the fields provided by the interfaces of different industry standards. Missing fields may easily be included into the business object model. Thus, by derivation, the interfaces can be extended consistently by these fields. Thus, methods and systems consistent with the subject matter described herein provide consistent interfaces that can be used across different industry standards… Col 73 lines 43-53; …the disclosed systems or software are generally capable of implementing business objects and deriving (or otherwise utilizing) consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business in accordance with some or all of the following description. ” Col 73 lines 55-60; Fig 5A (502, 516, 340)) Examiner note: Under the Broadest Reasonable Interpretation (BRI) and according to the applicant’s specifications the category of “non-catalogue” is being interpreted as the addition or “extension of business objects” (refer to Col 31 lines 41-58) to include specific needs and the field forms or “logical elements or components” that are only important to this particular transaction between to enterprises. However, these might not be relevant to the primary business in general, and can be considered similar to a “miscellaneous” category. Thus, this reference teaches the ability of including more field forms through business objects to comply with particular needs in a business transaction between enterprises as stated above. Please also refer to Col 43 lines 62-67 and Col 48 lines 23-43.
accessing the created configuration data record in response to an end-user launching an instantiation of the non-catalogue user interface; and  (“The XGL representation 506 can thus serve as the common ground or interface between design-time user interface modeling tools and a plurality of user interface runtime frameworks. It provides a self-contained, closed, and deterministic definition of all aspects of a graphical user interface in a device-independent and programming-language independent manner. Accordingly, abstract representation 506 generated for a model representation 502 is generally declarative and executable in that it provides a representation of the GUI of model representation 502 that is not dependent on any device or runtime platform, is not dependent on any programming language, and unambiguously encapsulates execution semantics for the GUI.” Col 49 lines 59-67 and Col 50 lines 1-5; Fig 5A (506)) Examiner note: For more information about the XGL Col 48 lines 51-63
rendering the instantiation of the non-catalogue user interface by populating the non- catalogue user interface with at least one of form fields, form category, and form names based on the second organization field preferences and requirements selected by the configuring user. (“At runtime, the sending party's program instantiates the interface to create a business document, and sends the business document in a message to the recipient. The messages are preferably defined using XML. In the example depicted in FIG. 23, the Buyer 2300 uses an application 2306 in its system to instantiate an interface 2308 and create an interface object or business document object 2310. The Buyer's application 2306 uses data that is in the sender's component-specific structure and fills the business document object 2310 with the data. The Buyer's application 2306 then adds message identification 2312 to the business document and places the business document into a message 2302. The Buyer's application 2306 sends the message 2302 to the Vendor 2304. The Vendor 2304 uses an application 2314 in its system to receive the message 2302 and store the business document into its own memory. The Vendor's application 2314 unpacks the message 2302 using the corresponding interface 2316 stored in its XI to obtain the relevant data from the interface object or business document object 2318.” Col 72 lines 5-25; Fig 23; Figs. 27A-27E) Examiner note: Under BRI and according to applicant’s specifications, the relevant data from the “interface object or business document objects” are being interpreted as the population of the non-catalogue item or object with at least one of form fields, form category, and form names based on the second organization field preferences. Also, refer to Col 67 lines 63-64 for 
the configuring user creating a configuration data record for a non-catalogue user interface accessible by an end-user of the first organization, the end-user being a different user than the configuring user, the creating including the configuring user selecting options enabling customization of non-catalogue fields for display on the non-catalogue user interface, the non-catalogue fields selected from the second organization field preferences and requirements; (“In some cases, this example modeling environment 516 may provide a personalized, secure interface that helps unify enterprise applications, information, and processes into a coherent, role-based portal experience. Further, the modeling environment 516 may allow the developer to access and share information and applications in a collaborative environment. In this way, virtual collaboration rooms allow developers to work together efficiently, regardless of where they are located, and may enable powerful and immediate communication that crosses organizational boundaries while enforcing security requirements. Indeed, the modeling environment 516 may provide a shared set of services for finding, organizing, and accessing unstructured content stored in third-party repositories and content management systems across various networks 312. Classification tools may automate the organization of information, while subject-matter experts and content managers can publish information to distinct user audiences.” Col 48 lines 23-40; Fig 5A (516)) 
Singh doesn’t explicitly teach selecting options enabling customization of non-catalogue fields for display on the non-catalogue user interface, however Lehr teaches: “In various embodiments, a user may add a field to the items panel 116. To add the field, a user selects the items panel 116 (shown highlighted to specify it is selected). Referring to FIG. 1, the Properties panel 104 displays the fields of the items panel 116. After adding the field “additional ID” 110 it is added to the Properties Panel 104. The additional ID field 110 is shown highlighted to specify that the field is created and currently selected. The visibility column 108 of the field 106 table shows a tick to specify that the additional ID field is visible and to be displayed.” ¶0034; Fig 1 (116, 106, 108) Examiner note: Also refer to ¶0061.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Singh with the ability of selecting options enabling customization of non-catalogue fields for display on the non-catalogue user interface, as taught by Lehr because “Extending an [Enterprise Information Systems] EIS is a time-consuming and resource-consuming process and runtime extensions are generally not available on an EIS. Because of the complexity associated with an EIS, extending an EIS involves modelling additional components for the system in a design time environment, testing such additional components, and deploying such additional components in the runtime of the EIS.” (Lehr; ¶0003).

Regarding claims 22, 29 and 36:
The combination of Singh and Lehr, as shown in the rejection above, discloses the limitations of claims 21, 28 and 35.
Singh further teaches:
wherein the configuring options comprise a code editor and configuring fields to name the non-catalogue form and assign a category to the non- catalogue form. (“When appropriate, XI 314 carries out the mapping between the messages. XI 314 integrates different versions of systems implemented on different platforms (e.g., Java® and ABAP). XI 314 is based on an open architecture, and makes use of open standards, such as eXtensible Markup Language (XML)™ and Java® environments. XI 314 offers services that are useful in a heterogeneous and complex system landscape. In particular, XI 314 offers services that are useful in a heterogeneous and complex system landscape. In particular, XI 314 offers a runtime infrastructure for message exchange, configuration options for managing business processes and message flow, and options for transforming message contents between sender and receiver systems.” Col 43 lines 47-58; Fig 3 (314)) Examiner note: Under BRI, XI or the “exchange infrastructure” is being interpreted as the infrastructure responsible of providing configuration options to read messages that contains the user’s edited codes in XLM and further maps the business objects which can be interpreted as being categorized with their proper identifiers to provide message flow. Also refer to Col 52 lines 50-62 about message categories for this reference. For source codes refer to Col 49 lines 45-65.
Singh doesn’t explicitly teach a code editor and configuring fields to name the non-catalogue form, however Lehr teaches: “Some embodiments of the invention may include the above-described methods being written as one or more software components. These components, and the functionality associated with each, may be used by client, server, distributed, or peer computer systems. These components may be written in a computer language corresponding to one or more programming languages such as, functional, declarative, procedural, object-oriented, lower level languages and the like. They may be linked to other components via various application programming interfaces and then compiled into one complete application for a server or a client” ¶0062

Singh with the ability of having a code editor and configuring fields to name the non-catalogue form, as taught by Lehr because “Extending an [Enterprise Information Systems] EIS is a time-consuming and resource-consuming process and runtime extensions are generally not available on an EIS. Because of the complexity associated with an EIS, extending an EIS involves modelling additional components for the system in a design time environment, testing such additional components, and deploying such additional components in the runtime of the EIS.” (Lehr; ¶0003).

Regarding claims 23, 30 and 37:
The combination of Singh and Lehr, as shown in the rejection above, discloses the limitations of claims 22, 29 and 36.
Singh further teaches:
wherein the non-catalogue form comprises a limit order form and the configuration data for the limit order form comprise limit fields. (“A GoodsMovement package groups together the GoodsMovement. It contains the entity GoodsMovement… A GoodsMovement is a transaction resulting in a change in stock. It can be processed by using a reference to a preceding document (e.g. purchase order or delivery). The information of the preceding document is used to create a GoodsMovement…One GoodsMovement can affect different materials in different inventories. The values S102 (InboundDelivery), S43 (OutboundDelivery) and S101 (CustomerReturnsDelivery) can be allowed for BaseBusinessTransactionDocumentTypeCode in the entity GoodsMovement.” Col 305 lines 35-36, 38-42 and 48-52; Fig 200) Examiner note: Under BRI and according to applicant’s  

Regarding claims 24, 31 and 38:
The combination of Singh and Lehr, as shown in the rejection above, discloses the limitations of claims 22, 28 and 35.
Singh further teaches:
wherein fields of the non-catalogue form are configured in the code editor. (“According to some embodiments, a modeler (or other analyst) may use the model-driven modeling environment 516 to create pattern-based or freestyle user interfaces using simple drag-and-drop services. Because this development may be model-driven, the modeler can typically compose an application using models of business objects without having to write much, if any, code.” Col 48 lines 17-23; Fig 5A (516)) Examiner note: Under BRI, non-catalogue forms are being interpreted as “business objects”. Also, refer to Col 67 lines 63-64, Col 31 lines 41-58 and Col 47 lines 22-28 for more information about “business objects”, “logical elements” and “components”, which define the creation of fields for this reference. 

Regarding claims 25, 32 and 39: 
The combination of Singh and Lehr, as shown in the rejection above, discloses the limitations of claims 22, 28 and 36.
Singh doesn’t explicitly teach the following limitation, however Lehr teaches:
in response to user input corresponding to the configuring options to modify the non- catalogue form, receiving and saving modified configuration data. (“After the extension fields have been propagated to selected business objects and saved to the database 410, the GUI 402 displays business objects in their modified form (e.g., including the extension field) In various embodiments, extended business objects may be displayed in a different manner as compared to non-extended business objects, for example, extended business objects may be highlighted or displayed in a different color. Thus, users can modify business objects to include fields on demand to service a specific business use. ¶0054; Fig 4 (402,410)) Examiner note: Under BRI, the non-catalogue form is being interpreted as the “business object” inside the Enterprise Information Systems (EIS) as stated above.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Singh with the ability of receiving and saving modified non-catalogue forms as configuration data, as taught by Lehr because “Extending an [Enterprise Information Systems] EIS is a time-consuming and resource-consuming process and runtime extensions are generally not available on an EIS. Because of the complexity associated with an EIS, extending an EIS involves modelling additional components for the system in a design time environment, testing such additional components, and deploying such additional components in the runtime of the EIS.” (Lehr; ¶0003).

Regarding claims 26, 33 and 39: 
The combination of Singh and Lehr, as shown in the rejection above, discloses the limitations of claims 25, 32 and 36.
Singh further teaches:
changing the name of the non-catalogue form, changing the category of wherein modifications of the non-catalogue form comprise one or more of the non- catalogue form, adding new fields in the non-catalogue form, and changing existing fields of the non-catalogue form. (“Subtypes may be defined based on related attributes. For example, although ships and cars are both vehicles, ships have an attribute, “draft,” that is not found in cars. Subtypes also may be defined based on certain methods that can be applied to entities of this subtype and that modify such entities. For example, “drop anchor” can be applied to ships. If outgoing relationships to a specific object are restricted to a subset, then a subtype can be defined which reflects this subset.” Col 56 lines 51-58; Fig 5A (516); Fig 17) Examiner note: Under BRI, the examiner interpreted the non-catalogue forms as “business objects”, in which a fields are “entities” that can be divided into “types” and “subtypes” fields that can be “modified” or changed as the user sees fit (Also refer to Fig. 17 and Col 56 lines 46-49)

Regarding claims 27, 34 and 40: 
The combination of Singh and Lehr, as shown in the rejection above, discloses the limitations of claims 21, 28 and 35.
Singh further teaches:
displaying a list of available forms in a procurement user interface, wherein the list of available forms are divided into categories; and  (“GUI 336 is operable to display different levels and types of information involving business objects and interfaces based on the identified or supplied user role. GUI 336 may also present a plurality of portals or dashboards. For example, GUI 336 may display a portal that allows users to view, create, and manage historical and realtime reports including role-based reporting and such. Of course, such reports may be in any appropriate output format including PDF, HTML, and printable text. Real-time dashboards often provide table and graph information on the current state of the data, which may be supplemented by business objects and interfaces.” Col 47 lines 28-42; Fig 3 (336))
in response to a user action requesting the non-catalogue form, displaying the non- catalogue form including a plurality of input fields based on the configuration data. (“GUI 336 may present the user with the components and information that is relevant to their task, increase reuse of such components, and facilitate a sizable developer community around those components. GUI 336 may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. For example, GUI 336 is operable to display data involving business objects and interfaces in a user-friendly form based on the user context and the displayed data.” Col 47 lines 22-28; Fig 3 (336))

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swanson (U.S. Pub No. 20120239522 A1) 
Muniz (U.S. Pub No. 20020087432 A1) is pertinent because it is related “related to methods and systems that utilize remote computer networks to interact with and assist potential electronic commerce users and customers. In particular, the present invention relates to web-based portals for delivering financial and business information to small business customers.”
Gerber (U.S. Pub No. 20050091269 A1) is pertinent because it is about “systems and methods disclose a system for personalizing computer functionality. End-users are provided with tools to easily write rich and complex preferences, for example, by using a plurality simple IF-THEN propositional logic. The preferences are then transformed into queries and executed efficiently on structured data.”
Kraft (U.S. Pub No. 6137488A) is pertinent because it is “A computer system enables a user to conveniently fill-out, configure, and submit a structure of interrelated data fields, where the order and type of linking between the fields is user selected. A graphical user interface presents a field template having one or more data fields. The user may extend the electronic form by selecting an expand form field; in response to selection of the expand field, the user interface adds a second field template and a connective field to the display.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687